Crew, J.
This action was originally commenced by Catharine Loftis in the court of common pleas of Stark county, against the plaintiff in error to recover damages for personal injuries sustained by her in an accident to an excursion train on the line of the Cleveland, Akron & Columbus Railway while she was traveling as a passenger on said train upon a round trip excursion ticket from Alliance to Columbus and return, which ticket had been purchased by her from the agent of the plaintiff in error, the Pennsylvania Company, at its ticket office in Alliance. There was a verdict and judgment in her favor for the sum of $500 and this judgment was affirmed by the circuit court. Since the trial of this case in the court of common pleas Catharine Loftis died, and the *301defendant in error, Charles Loftis, was appointed her administrator. The cause of action in this case grows out of substantially the same state of facts as in the case of The Pennsylvania Company v. John Loftis, No. 9088, and a restatement of these facts is therefore unnecessary. The principal controversy in this case, as in case No. 9088, was as to the responsibility of the plaintiff in error, the Pennsylvania Company, for the injury received by Catharine Loftis beyond its own line, and whether or not it could be made to respond in damages for injuries received by her on the line of the Cleveland, Akron & Columbus Railway, a connecting carrier. Upon this question the evidence in both cases was substantially the same. In the present ease, however, the instructions which were asked by the railway company in case No. 9088, and which the court in that case refused to give, were in this case submitted and given to the jury. Being of the opinion in this case, as in case No. 9088, that there was sufficient evidence to make it proper for the court to submit it to the jury to say whether or not under the facts and circumstances proven, the contract or undertaking of the Pennsylvania Company was an entire contract to carry said Catharine Loftis from Alliance .to Columbus and return, and it appearing that this question, with the question of the liability of the plaintiff in error, was fairly submitted to the jury under proper instructions, we think the judgment of the circuit court affirming the judgment of the court of common pleas should be and it is

Affirmed.

Davis, C. J., Shauck, Price and Spear, JJ., concur.